Case 1:21-cv-01590-LDH-PK Document1 Filed 03/25/21 Page 1 of 3 PagelD #: 1

THOMAS M. O°CONNOR (TO 5247)

BRODY, O’CONNOR & O’CONNOR, ESQS.

Attomeys for Defendant

7 Bayview Avenue
Northport, New York 11768
(631) 261-7778

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BRONIQUE BRAITHWAITE-LEWIS,
Plaintiff,
~against-

BJ’S WHOLESALE CLUB, INC.

Defendants.

 

TO THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK:

Docket No.:

NOTICE OF REMOVAL

 

Defendant, B’S WHOLESALE CLUB, INC., for the removal of this action from the

Supreme Court of the State of New York, County of KINGS, to the United States District Court for

the EASTERN District of New York, respectfully shows this Honorable Court:

FIRST: Defendant, BJ’S WHOLESALE CLUB, INC., is a defendant in a Civil

action brought against it in the Supreme Court of the State of New York, County of KINGS, entitled:
Case 1:21-cv-01590-LDH-PK Document1 Filed 03/25/21 Page 2 of 3 PagelD #: 2

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
BRONIQUE BRAITHWAITE-LEWIS, * Index No.: 503926/2021
Plaintiff,
-against-
BJ’S WHOLESALE CLUB, INC.,
Defendant.
xX

 

Copies of the Summons, the Complaint, and BJ’S WHOLESALE CLUB, INC.’s Answer are
annexed hereto as Exhibit A.

SECOND: That this action seeks recovery for damages sustained as a result of
personal injuries allegedly suffered by the plaintiff while on the defendant's premises.

THIRD: The grounds for removal are that this Court has original jurisdiction
pursuant to 28 § 1332(a)(1). The amount in controversy exceeds the sum or value of $75,000,
exclusive of interests and costs, and is between citizens of different States.

FOURTH: The defendant, B’]'S WHOLESALE CLUB, INC., is a Delaware
Corporation with its corporate headquarters and principal place of business in Massachusetts. Thus,
for diversity purposes, the defendant is a citizen of Massachusetts and/or Delaware pursuant to 28
US. Code § 1332 (C)(1)

FIFTH: That upon information and belief Plaintiff is a citizen of the State of New
York, County of KINGS.

SIXTH: In that this action is between citizens of different states and seeks damages

in excess of $75,000.00, than pursuant to 28 U.S.C.A. § 1332 and 28 U.S.C.A. § 1441 and § 1446
Case 1:21-cv-01590-LDH-PK Document1 Filed 03/25/21 Page 3 of 3 PagelD #: 3

the case should be removed from the Supreme Court of the State of New York, County of KINGS
to the United States District Court for the Eastern District of New York.

Dated: Northport, New York
March 19, 2021

Yours, ete.

BRODY, O’CONNOR & O’CONNOR, ESQS.
Attomeys for Defendant

Lap lf Ao

ao M. 0°CONNOR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778

File No.: BJ 21-174 TO

TO: LEVIN & CHETKOF, LLP
Attomeys for Plaintiff
265 Post Avenue, Suite 290
Westbury, New York 11590
(516) 338-2888
File No.: 37163
